Title: From Alexander Hamilton to William S. Smith, 9 May 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            NY. May 9th. 1800
          
          I have received your letter of the seventh instant relative to the complaints of Benjamin Cornwell and John Coles, privates in the twelfth regiment against their Officers. It ap  The Soldiers stated to the Governor that they had been The part which appeared to struck me is Corn as the most material was Cornwell the allegation of Cornwell, that he had been obliged to take goods from the store of Hugh Daniels to the amount of seven dollars and fifty cents. This part of the representation is unnoticed in your letter You will be This appears to me deserving of investigation—You will be pleased to enquire into it, and report to me
           Col. Smith—
        